ACCEPTED
                                                                                                      03-15-00271-CV
                                                                                                              6215491
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                 7/24/2015 2:03:27 PM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK
                                      NO. 03-15-00271-CV

CYNTHIA WALKER, INDIVIDUALLY                     §                    IN THE THIRD DISTRICT
                                                                                  FILED IN
AND ON BEHALF OF                                 §                         3rd COURT OF APPEALS
THE ESTATE OF NORMAN WALKER;                     §                             AUSTIN, TEXAS
STEPHEN WALKER;                                  §                         7/24/2015 2:03:27 PM
STEPHANIE WALKER HATTON;                         §                           JEFFREY D. KYLE
JORDAN WALKER; AND                               §                                 Clerk
CAREN ANN JOHNSON,                               §
      Appellant,                                 §
                                                 §
V.                                               §                         COURT OF APPEALS
                                                 §
UME, INC. D/B/A CAMP HUACO                       §
SPRINGS; WWGAF, INC. D/B/A                       §
ROCKIN ‘R’ RIVER RIDES;                          §
WILLIAM GEORGE RIVERS; AND                       §
RICHARD DUANE RIVERS                             §
      Appellees.                                 §                              AUSTIN, TEXAS

   APPELLEES UME, INC. D/B/A CAMP HUACO SPRINGS, WILLIAM GEORGE
RIVERS AND RICHARD DUANE RIVERS NOTICE OF ENTRY OF APPEARANCE OF
                        ADDITIONAL COUNSEL

To the Honorable Court of Appeals:

       1.       Please take notice that the following counsel is appearing as additional counsel of

record for Appellees UME, Inc. D/b/a Camp Huaco Springs, William George Rivers and Richard

Duane Rivers:

       Kyle D. Giacco.
       SBN: 07839150
       DAW & RAY, L.L.P.
       5718 Westheimer, Suite 1750
       Houston, Texas 77057
       Telephone No. (713) 266-3121
       Facsimile No. (713) 266-3188
       E-mail: kgiacco@dawray.com

       2.       Please forward all notices, orders, correspondence and communication to Mr. Giacco

at the above provided information.
                                            Respectfully submitted,

                                            DAW & RAY, L.L.P.

                                            By: /s/ Willie Ben Daw, III
                                                    Willie Ben Daw, III; TBN: 05594050
                                                    E-mail: WBDaw@dawray.com
                                                    C. Thomas Valentine; TBN: 00786303
                                                    Email: TVALENTINE@dawray.com
                                                    Kyle D. Giacco; TBN: 07839150
                                                    E-mail: Kgiacco@dawray.com
                                                    5718 Westheimer, Suite 1750
                                                    Houston, Texas 77057
                                                    (713) 266-3121 Telephone
                                                    (713) 266-3188 Facsimile

                                            ATTORNEYS FOR APPELLEES      UME,
                                            INC. D/B/A CAMP HUACO SPRINGS,
                                            WILLIAM GEORGE RIVERS AND RICHARD
                                            DUANE RIVERS


                            CERTIFICATE OF COMPLIANCE

       Relying on the word count function of the computer software used to prepare this document,
the undersigned certifies that the foregoing motion contains 72 words (excluding the sections
excepted under TEX. R. APP. P. 9.4(h)(i)(1)) and was typed in 12-point font.

                                     /s/ Willie Ben Daw, III
                                     Willie Ben Daw, III/C. Thomas Valentine/Kyle D. Giacco
                                CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing response was served via electronic
service in accordance with TEX. R. APP. P. 9.5 upon the following counsel of record on this 24th
day of July, 2015:

Clark Richards
Email: crichards@rrsfirm.com
RICHARDS RODRIGUEZ & SKEITH
816 Congress Avenue, Suite 1200
Austin, Texas 78701

ATTORNEYS FOR APPELLANTS

Karen L. Landinger
Email:klandinger@cbylaw.com
Andres R. Gonzalez
Email: agonzalez@cbylaw.com
COKINOS, BOSIEN & YOUNG
10999 West IH-10, Suite 800
San Antonio, Texas 78230

ATTORNEYS FOR APPELLEE, WWGAF, INC. D/B/A ROCKIN ‘R’ RIVER RIDES


                                     s/ Willie Ben Daw, III
                                     Willie Ben Daw, III/C. Thomas Valentine/Kyle D. Giacco